EXHIBIT 99.1 Dear Betawave Corporation Stockholder: On behalf of the board of directors of Betawave Corporation, you are cordially invited to attend the 2009 Annual Meeting of Stockholders of Betawave Corporation (the “2009 Annual Meeting”) to be held on Thursday, September 17, 2009, at 8:30 a.m., Pacific Daylight Time, at the offices of Morrison & Foerster LLP, 425 Market Street, San Francisco, CA 94105. At the 2009 Annual Meeting, you will be asked to vote on the following proposals (as more fully described in the accompanying proxy statement): 1. to re-elect each of John Durham, Matt Freeman, Michael Jung, Richard Ling, Mark Menell, James Moloshok, Riaz Valani and Tabreez Verjee to Betawave Corporation’s board of directors to serve until his respective successor is duly elected and qualified; 2. to ratify the selection of Rowbotham & Company LLP as Betawave Corporation’s independent registered public accounting firm for the fiscal year ending December 31, 2009; 3. to consider and vote on a proposal to approve the reincorporation of Betawave Corporation from the State of Nevada to the State of Delaware (including the form of the plan of conversion to accomplish such reincorporation, together with the exhibits thereto, and the transactions contemplated thereby); and 4. to consider and act upon such other business as may be properly brought before the 2009 Annual Meeting or any postponement or adjournment thereof. You do not need to attend the 2009 Annual Meeting.Whether or not you plan to attend the 2009 Annual Meeting, please read the accompanying proxy statement and mark, date, sign and return the enclosed proxy in the accompanying reply envelope.If you decide to attend the 2009 Annual Meeting, please notify the inspector of elections at the 2009 Annual Meeting if you wish to vote in person and your previously-submitted proxy will be revoked and not be voted at the 2009 Annual Meeting. Thank you for your continued support and interest in Betawave Corporation. Very truly yours, /s/ Matt Freeman Matt Freeman Chief Executive Officer September 1, 2009 BETAWAVE CORPORATION , 10TH FLOOR SAN FRANCISCO, CA 94103 NOTICE OF 2 TO THE STOCKHOLDERS OF BETAWAVE CORPORATION: NOTICE IS HEREBY GIVEN that the 2009 Annual Meeting of Stockholders (the “2009 Annual Meeting”) of Betawave Corporation, a Nevada corporation (the “Company”), will be held on Thursday, September 17, 2009, at 8:30 a.m., Pacific Daylight Time, at the offices of Morrison & Foerster LLP, 425 Market Street, San Francisco, CA 94105 for the following purposes, as more fully described in the proxy statement accompanying this notice: 1. to re-elect each of John Durham, Matt Freeman, Michael Jung, Richard Ling, Mark Menell, James Moloshok, Riaz Valani and Tabreez Verjee to the Company’s board of directors to serve until his respective successor is duly elected and qualified; 2. to ratify the selection of Rowbotham & Company LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2009; 3. to consider and vote on a proposal to approve the reincorporation of Betawave Corporation from the State of Nevada to the State of Delaware (including the form of the plan of conversion to accomplish such reincorporation, together with the exhibits thereto, and the transactions contemplated thereby); and 4. to consider and act upon such other business as may be properly brought before the 2009 Annual Meeting or any postponement or adjournment thereof. The Company’s board of directors has fixed the close of business on August 28, 2009 as the record date for determining the stockholders who are entitled to notice of, and to vote at, the 2009 Annual Meeting or any postponement or adjournment thereof.A list of stockholders entitled to notice of, and to vote at, the 2009 Annual Meeting will be available for inspection at the 2009 Annual Meeting and for a period of ten days prior to the 2009 Annual Meeting during regular business hours at the Company’s executive offices located at 706 Mission Street, 10th Floor, San Francisco, CA 94103. WHETHER OR NOT YOU PLAN TO ATTEND THE 2, PLEASE READ THE ACCOMPANYING PROXY STATEMENT AND MARK, DATE, SIGN AND RETURN THE ENCLOSED PROXY IN THE ACCOMPANYING REPLY ENVELOPE ENCLOSED FOR YOUR CONVENIENCE.SHOULD YOU RECEIVE MORE THAN ONE PROXY BECAUSE YOUR SHARES ARE REGISTERED IN DIFFERENT
